Citation Nr: 1108686	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-50 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for a dental disorder.

8.  Entitlement to an initial compensable rating for blepharitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from May 1942 to December 1945 and from April 1947 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a heart disorder, high blood pressure, and a dental disorder, and entitlement to an initial compensable rating for blepharitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has PTSD associated with combat service.

2.  The Veteran has arthritis of the cervical spine, wrists, and knees that had its onset during active service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in combat service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.304(f) (2010).

2.  Arthritis of the cervical spine, wrists, and knees was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant the Veteran's claims for service connection for PTSD and arthritis of the cervical spine, wrists, and knees, any failure on the part of VA to notify and/or develop the claims pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claims on the merits.

Service treatment records do not reflect complaints or treatment for PTSD or arthritis; however, service personnel records indicate that the Veteran was the recipient of medals that included the Medical Badge and Purple Heart.  They further indicate that the Veteran served in Korea between August 1950 and June 1951 as a medical corpsman, and had prior and subsequent service with essentially the same military occupational specialty.  

Reenlistment examination in April 1962 reflects that the Veteran complained of a history of depression or excessive worry and nervous trouble.  It was also noted that he was on tranquilizers (treated by a psychiatrist) for nervousness and worry diagnosed as a mild anxiety state, cause unknown, and that this occasionally interfered with efficient working (ambulance driving).  

At the Veteran's retirement examination in July 1963, the Veteran also complained of a history of nervous trouble and foot trouble.  More specifically, it was noted that the Veteran experienced occasional anxiety.  

Private treatment records from April 2004 and August 2005 reflect that the Veteran was evaluated at this time for left knee pain secondary to osteoarthritis.  In August 2005, he also began to be evaluated for right shoulder pain.  

In a letter dated in January 2007, the Veteran's spouse described how the Veteran was not very communicative since his retirement from the military.  She further indicated that he tended to isolate himself from others.  

In a letter dated in January 2007, the Veteran noted how he served during World War II as a combat medic, and that as such, he saw a lot of combat action and many casualties.  He received the Bronze Star Medal and Combat Medic Badge.  He experienced additional combat in Korea, treating numerous injured/wounded.  The Veteran received an additional Bronze Star Medal and Combat Medic Badge, and also received the Purple Heart for a wound he sustained in 1950-1951.  Since the Korea War, the Veteran stated that he had suffered from depression, insecurity and nightmares.  Currently, he also suffered from arthritis all over his body (particularly affecting his hands and feet).  He believed that his combat activities were the principle cause of his psychiatric symptoms and that his exposure to the extreme cold and sub-freezing weather in Korea and subsequent service in Greenland in 1957-1958 were the cause of his arthritis.  

VA PTSD examination in June 2007 did not result in an Axis I diagnosis.  The examiner did not find any mental disorder at this time, finding that the Veteran did not meet the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) stressor criteria for PTSD or the symptom criteria for avoidance of the stimulus, reexperiencing the traumatic event, or hyperarousal.  

A June 2007 private psychiatric report from Dr. Oyola reflects that the Veteran was exposed to various casualties of war and his spouse described episodes of hostility and difficulty with interpersonal relations.  It was noted that the Veteran had been under treatment with this examiner since April 2007.  The Veteran described an increase in his symptoms with events occurring in the Iraq War.  The DSM-IV Axis I diagnosis was chronic PTSD, and the Veteran was assigned a global assessment of functioning (GAF) scale score of 50.  

VA spine examination in October 2009 revealed that the Veteran began to feel cervical pain while in Greenland in 1956.  X-rays of the cervical spine revealed narrowing of the disc spaces at C5-6 and C6-7 with sclerosis of the opposing endplates and large osteophytes from C5-7.  The impression was spondylosis and intervertebral osteochondral changes of the lower cervical spine, and straightening of the cervical lordosis which may be related to positioning versus muscle spasm.  

VA joints examination in October 2009 revealed that the Veteran reportedly began feeling bilateral wrist knee pain in Greenland in 1956.  At this time, the Veteran reported generalized tenderness in all aspects of the wrists and knees, especially in cold weather.  X-rays revealed mild osteoarthritic changes of both knees, slightly worse on the left.  X-rays of the wrists revealed diffuse osteopenia.  The diagnosis was osteoarthritis at least as likely as not secondary to cold injury.  Overall, examinations were noted to revealed spondylosis and intervertebral osteochondral changes of the lower cervical spine, diffuse osteopenia of the wrists, and mild osteoarthritic changes of the knees that were not related to events and environments during military service.  The examiner indicated that service records were silent about extreme temperature exposure or cold injury.  In addition, while the development of arthritis was known to be related to exposure to extreme cold, there was no objective evidence of continuous treatment for the diagnosed conditions or any significant limitations throughout the years since discharge, and the objective x-ray findings were most likely age-related, also taking into consideration the fact that the Veteran mostly worked in agriculture.  

A March 2010 private medical report once again notes the Veteran's exposure to wartime experiences during World War II and Korea.  The Axis I diagnosis under DSM-IV was chronic PTSD, and the examiner indicated that the present condition (PTSD) was caused directly due to the Veteran's years in combat zones, as stated above.  

In a statement dated in March 2010, a fellow service member recalled serving with the Veteran in Korea under extremely cold conditions, and that the Veteran was a combat medic that took care of him when he was wounded in action. 

Additional private treatment records from March 2010 reflect that the Veteran was evaluated for recurrent upper back, neck, and shoulder pain.  The diagnosis was general osteoarthrosis and unspecified backache.  The examiner commented that the Veteran presented a clinical picture of upper back, neck, and shoulder pain for years.  The examiner further stated that due to the Veteran's age, there was obvious degenerative joint disease (DJD) and degenerative disc disease (DDD) that may be associated in the beginning due to his experience when he was young in 1941.  

VA PTSD examination in March 2010 revealed that the Veteran sought service connection for PTSD as a result of stressful events in the military in World War II and Korea.  The examiner noted a medical record from Dr. Oyola diagnosing PTSD in March 2010, but found that examination at this time did not reveal any mental disorder and that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When a veteran served 90 days or more during a period of war and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

The Board has reviewed the evidence of record and finds that the record contains June 2007 and March 2010 private psychiatric examination diagnoses of PTSD that are in sufficient accordance with DSM-IV, and based on the Veteran's report that as a combat medic, he treated numerous casualties of World War II and the Korean War, and was, himself, wounded and received the Purple Heart.  Thus, while the Board recognizes that there are also VA examiners who did not diagnose PTSD or other psychiatric disorders in June 2007 and March 2010, the Board will give the Veteran the benefit of the doubt, and find that to the extent this medical evidence indicates a current diagnosis of PTSD, the initial requirement for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to be granted, it must also be demonstrated that the post-service PTSD is the result of a stressor in service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that this is a two-part process.  VA must first determine if the evidence supports the existence of an alleged stressful event.  This is a factual determination, and hence is within the purview of the adjudicative process.

Only if this is so, a second determination must be made as to whether the stressor is of sufficient gravity to support a finding of PTSD.  This latter determination is medical in nature, and hence outside the expertise of the RO and the Board.  West v. Brown, 7 Vet. App. 70 (1994).  

Thus, the Board must first consider the initial requirement, the presence of a stressor.  In reaching this determination, the Board must first determine if the Veteran served in combat.  Such requirement may be met either by the award of a combat citation, or by other supportive evidence.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the Veteran meets this test, then his or her lay testimony must be accepted as conclusive as to their actual occurrence.  38 U.S.C.A. § 1154 (West 2002); see also Cohen v. Brown, supra.

Here, the record does, in fact, reflect that the Veteran received the Purple Heart, which denotes combat, and there is otherwise additional evidence that as a combat medic the Veteran was exposure to numerous casualties during circumstances of combat (lay witness statement of the Veteran's fellow service member).  Thus, the Veteran's statements concerning his experiences in combat must be accepted as conclusive as to their actual occurrence.  Id.  

The Board also notes that the Dr. Oyola has already found that the Veteran's exposure to combat stressors as a medic in World War II and the Korean War were sufficient to support a diagnosis of PTSD, and that under the criteria set forth in DSM-IV, an individual may have PTSD based on exposure to a stressor or stressors that would not necessarily have the same effect on almost everyone.  Therefore, since there is corroborating evidence that the Veteran experienced significant stressors in service, and such stressors have been found to support a diagnosis of PTSD, the Board finds that service connection for PTSD is warranted.

Turning next to the claim for service connection for arthritis, the record reflects that DJD has been diagnosed with respect to the Veteran's cervical spine, wrists, and knees.  Thus, the Board finds that the Veteran has also met the threshold requirement of current disability with respect to the claim for service connection for arthritis.  

However, in order to establish service connection for arthritis, there must also competent medical evidence linking such disability to service, and in this regard, a VA examiner has indicated that the Veteran's osteoarthritis was at least as likely as not secondary to cold injury.  Therefore, since the Veteran's statements and those of his witness verify their exposure to severe weather while in Korea, and there is no evidence that the Veteran was exposed to comparable conditions post service, this statement is found to constitute competent medical evidence linking the Veteran's DJD of the cervical spine, wrists, and knees to active service.  Parenthetically, while the Board appreciates the RO's arguments regarding the lack of evidence that the Veteran was actually exposed to severe cold while in service, the RO overlooks the fact that the Veteran statements (and those of his witnesses) may constitute sufficient evidence of such exposure, and the mere lack of a contemporaneous notation of exposure to cold is not found sufficient to discredit the Veteran and his witness in this regard.  

Consequently, in comparing the evidence for and against the claim, with sufficient evidence of DJD of the cervical spine, wrists, and knees, and a supporting opinion and other competent and credible evidence linking osteoarthritis to cold injury during service, the Board will also give the Veteran the benefit of the doubt with respect to this claim, and find that service connection is warranted for arthritis of the cervical spine, wrists, and knees.  


ORDER

Service connection for PTSD is granted.

Service connection for arthritis of the cervical spine, wrists, and knees is granted.


REMAND

With respect to the remaining issues of entitlement to service connection for bilateral hearing loss, tinnitus, a heart disorder, high blood pressure, and a dental disorder, and entitlement to an initial compensable rating for blepharitis, the Board would like to first point out that in recent statements from March 2010, the Veteran has indicated that he has been receiving relevant VA outpatient treatment at the San Juan VA Medical Center (VAMC) since 2007, and the most recent VA treatment record from this facility in the Veteran's claims folder is dated in July 2009.  Consequently, since VA is held to be in constructive possession of such records, the Board finds that it has no alternative but to remand the remaining issues so that VA may make further efforts to obtain any additional treatment records for the Veteran in the possession of the San Juan VAMC, dated since July 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Bilateral Hearing Loss and Tinnitus

While relevant examinations and etiological opinions were provided with respect to these claims in October 2009, the Board does not find that these opinions are adequate.  More specifically, the October 2009 VA audiological examiner concluded that she could not render an opinion as to whether the Veteran's hearing loss was related to service without resorting to mere speculation on the basis that there was no history of audiometric testing post service.  However, this is not found to be a sufficient basis to preclude an opinion.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  In addition, the VA ear disease examiner noted that there was no showing of bilateral hearing loss during or after service until October 2009, which is not a sufficient rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the examiner concluded that the Veteran's tinnitus was most likely caused by presbyacusis and that his hearing loss was most likely secondary to age, without any explanation.  Accordingly, the Board finds that further examination and opinions must be provided with respect to both of these claims.

With respect to the Veteran's claim for service connection for hearing loss, the record further reveals that audiometric findings obtained in the early 1960's would need to be converted from American Standard Associates (ASA) to International Standards Organization (ISO) units.  Thus, December 1961 audiometric evaluation findings of 0, 5, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the right, and of 0, 5, 0, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the left, would convert to findings of 15, 15, 15, and 15 on the right, and 15, 15, 10, and 15 on the left; April 1962 audiometric evaluation findings of 0, 10, 5, and 20 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the right, and of 0, 5, 0, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the left would convert to 15, 20, 15, and 25 on the right, and 15, 15, 10, and 15 on the left; and May/July 1963 service audiometric findings of 10, 0, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the right, and of 0, 0, 0, and 15 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, on the left would convert to 25, 10, 15, and 10 on the right, and 15, 10, 10, and 20 on the left.  Thus, there was, in fact, some evidence of hearing loss in the right ear during service based on audiometric findings from April 1962 and May/July 1963.


High Blood Pressure and a Heart Disorder

While the Board recognizes that there is no evidence of a heart disorder or high blood pressure during service, there is a current diagnosis of hypertension, and there were several episodes of chest pain during service.  More specifically, in December 1954, the Veteran's complaints included chest pain, and there was a diagnosis of lymphadenitis, and in October 1958, the Veteran complained of sharp right parasternal pain lasting three to four minutes with dyspnea beginning several days earlier.  X-rays of the chest revealed a calcified primary complex of the left lung but no evidence of active pulmonary disease and the lung fields otherwise appeared normal.  In November 1958, the Veteran reported only occasional pain along the right parasternal area.  The impression was musculoskeletal pain.  Consequently, the Board finds that the Veteran should be provided with an appropriate examination and opinion as to whether hypertension and/or any heart disorder is related to active service, including exposure to cold during service.  


Increased Rating for Blepharitis

Finally, after reviewing the results of the VA eye examination conducted in October 2009, the Board finds that it is unclear from the results whether the Veteran blepharitis is currently manifested by sufficient symptoms to be considered "active" so that a compensable rating may be assigned under 38 C.F.R. § 4.79, Diagnostic Code 6018 (2010).  Thus, following receipt of any additional VA treatment records regarding this disability, the Veteran should be furnished an additional VA examination to ascertain the current nature and severity of this disorder, to include whether it is active under Diagnostic Code 6018.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran from the San Juan VAMC, dated since July 2009.  

2.  Thereafter, arrangements should be made to afford the Veteran a new VA audiological examination.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus had their onset during active service or are related to any in-service disease, event, or injury, including acoustic trauma.  The examiner should be informed that exposure to noise during service has been conceded and that the Veteran has reported experiencing hearing loss and tinnitus since service.

It should also be noted that in-service audiometric findings from April 1962 and May/June 1963 reveal some evidence of hearing loss on the right.  

A detailed rationale for any opinion expressed should be provided.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of his hypertension and any heart disorder.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be conducted, and all findings reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that hypertension and/or any heart disorder had its onset during active service or is related to any in-service disease, event, or injury.

A detailed rationale for any opinion expressed should be provided.  

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his service-connected blepharitis.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should state whether the condition is active.

5.  Then, the RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

6.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


